In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-21-00139-CV
                              __________________


            IN RE COMMITMENT OF LONNIE KADE WELSH

__________________________________________________________________

                On Appeal from the 435th District Court
                     Montgomery County, Texas
                   Trial Cause No. 15-01-00659-CV
__________________________________________________________________

                          MEMORANDUM OPINION

       This appeal arises from a post-judgment order in a civil commitment case,

which ended when this Court affirmed the trial court’s judgment in 2016. In its 2016

judgment, the trial court signed an order committing Lonnie Kade Welsh to

treatment after the jury found in a civil commitment proceeding that Welsh is a

sexually-violent predator. See In re Commitment of Welsh, No. 09-15-00498-CV,

2016 WL 4483165 (Tex. App.—Beaumont Aug. 25, 2016, pet. denied) (mem. op.).

This appeal arose from a post-judgment motion Welsh filed in his civil commitment

case in 2021. In the post-judgment motion, which Welsh filed in the trial court that


                                         1
signed the order committing him to treatment, he asked the judge presiding over the

trial court to recuse from all post-judgment proceedings, the proceeding that will

decide whether Welsh should be released from treatment. The post-judgment

proceedings are in the court where the Honorable Patty Maginnis is the presiding

judge. After Judge Maginnis decided she would not voluntarily recuse, she referred

Welsh’s post-judgment motion to the Honorable Olen Underwood, the presiding

judge of the second administrative judicial region. Judge Maginnis asked Judge

Underwood to resolve Welsh’s motion.

      On April 5, 2021, after considering Welsh’s motion, Judge Underwood denied

it. In the order Judge Underwood signed denying the motion, he found Welsh failed

to show that Judge Maginnis is recused or disqualified from conducting the

proceedings in Welsh’s case. On May 10, 2012, Welsh appealed from Judge

Underwood’s order.

      On May 18, 2021, this court advised the parties, by letter, that the order Welsh

appealed does not appear to be appealable. We asked the parties to respond to our

jurisdictional inquiry by providing us with any rule or statute they claimed applicable

to Welsh’s appeal and explain how those provisions, if any, gave this Court

jurisdiction to consider an appeal from an interlocutory ruling on a post-judgment

motion to recuse.




                                          2
      Ten days later, Welsh responded. In his response, Welsh argues that his

motion to recuse Judge Maginnis is “a phase of the post[-]trial commitment

proceeding in its own right[.]” Welsh also claims that post-judgment civil

commitment proceedings may lead to multiple judgments, each of which can be

appealed. Yet Welsh did not cite any rules or statutes relevant to our jurisdictional

inquiry. And he is not appealing from a judgment but instead from an interlocutory

order that denied his motion to recuse. When the State responded to our request, it

argued “[t]he SVP statute only grants the right to appeal the initial determination on

whether a person is a sexually violent predator.” The State concludes that neither the

SVP statute, nor the Civil Practice and Remedies Code (which authorizes the appeal

of some interlocutory orders), permits a party to appeal from an interlocutory ruling

on a motion to recuse.

      Previously, this Court explained that, while the trial court retains jurisdiction

during the periods that a commitment judgment remains in effect, we lack appellate

jurisdiction over interlocutory orders signed after the judgment in the civil-

commitment case becomes final. See In re Commitment of Bohannan, No. 09-20-

00260-CV, 2021 WL 1134307, at *1 (Tex. App.—Beaumont Mar. 25, 2021, no pet.

h.) (mem. op.). Simply put, nothing in the SVP statute or the Civil Practice and

Remedies Code (the statutes that give parties their rights of appeal) authorize a party

to appeal from a post-judgment order, signed after the judgment committing

                                          3
someone as a sexually-violent predator, became final. See id. Tex. Health & Safety

Code Ann. § 841.001-.153 (SVP Statute); Tex. Civ. Prac. & Rem. Code Ann. §

51.014 (Appeal From Interlocutory Order).

      We conclude the order from which Welsh appealed is not appealable. Since

we lack jurisdiction over Welsh’s appeal from an interlocutory order, post-judgment

order, we dismiss his appeal for lack of jurisdiction.

      APPEAL DISMISSED.


                                                         PER CURIAM

Submitted on June 23, 2021
Opinion Delivered June 24, 2021

Before Golemon, C.J., Kreger and Horton, JJ.




                                          4